DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 01/04/2021.  Claims 1, 10, and 18 amended. Claims 1-25 are pending in this examination.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention relates to a various systems and methods of scalable and secure resource isolation and sharing for Internet of Things (IoT) networks are described. Techniques for requesting inter-domain resource access and enabling resource sharing with use of an inter domain token are also described. In an example, communications in an IoT network to establish connectivity between a first device in a first domain and a second device in a second domain may include: receiving, from the first device at a collaboration cloud service, a request to access a resource of the second device; requesting and receiving, from an authorization provider, an inter-domain authorization token; and requesting, from the second device, access to the resource using the inter-domain authorization token; communications from the first device to access the second device are then performed between the first device and the second device based on a session key obtained with the inter- domain authorization token.

Regarding claims 1, 10, and 18 ,  although the prior art of record teaches "  receive, from a first device at the collaboration cloud service, a request, wherein the first device operates on a first domain, wherein the collaboration cloud service is configured to issue and revoke access to services in a second domain, and wherein the request follows an IoT resource model to access a resource of a second device operating on the second domain, request and receive, from an authorization provider and via the collaboration cloud service, an inter-domain authorization token to facilitate the request, wherein the inter- domain authorization token is configured to revoke or authorize access to the domain- specific functions in the second domain; and request, from the second device at the collaboration cloud service, access to the resource on behalf of the first device using the inter-domain authorization token; wherein the collaboration cloud service is located outside the first and second domains; and wherein subsequent communications from the first device to access the second device are performed between the first device and the second device, independent of the collaboration cloud service, based on a session key obtained with the inter-domain authorization token, wherein the session key enables respective functions to be accessed between the IoT devices in the first domain and the IoT devices in the second domain, according to the use of the IoT resource model in the subsequent communications between the first device and the second device”.
None of the prior art, alone or in combination teaches  wherein the IoT resource model defines functions and message structures for communication with the resource of the second device, wherein the second device operates as a shadow device of a corresponding actual device in the IoT network, and wherein the shadow device provides the same functions as the corresponding actual device while the shadow device  invokes domain-specific functions for use of the corresponding actual device in the second domain in view of the other limitations of claims 1, 10, and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207.  The examiner can normally be reached on Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHRIAR ZARRINEH/Examiner, Art Unit 2497